DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
Jack W. Greene, DATE: Jan 31, 1989
Petitioner,

Docket No. C-56
DECISION CR 19

-v-

The Inspector General

DECISION OF ADMINISTRATIVE LAW JUDGE
QN_MOTIONS FOR SUMMARY DISPOSITION

Petitioner requested a hearing, protesting the Inspector
General's (the I.G.) determination to exclude him from
participating in the Medicare program, and to direct that
he be excluded from participating in State health care
programs, for five years.1/ Both parties filed motions
for summary disposition of this case. I have considered
the supporting memoranda of both parties and their
stipulations. Based on the undisputed facts, the law, and
applicable regulations, I conclude that the exclusions
imposed and directed by the I.G. are mandatory. There
remain no questions to be addressed at a hearing whose
answers could affect the outcome of this case. Therefore,
I am deciding this case in favor of the I.G.

BACKGROUND

On June 24, 1988, the I.G. sent notice to Petitioner,

advising him that he was being excluded from Medicare and
any State health care programs for a period of five years.
Petitioner was advised that his exclusions were due to his

1/ "State health care program" is defined by section
1128(h) of the Social Security Act, 42 U.S.C. 1320a-7(h),
to include any State Plan approved under subchapter XIX of
the Act (Medicaid).
conviction of a criminal offense related to the delivery
of an item or service under the Medicaid program.
Petitioner was further advised that the law required
minimum mandatory exclusions from Medicare and State
health care programs, of five years, for individuals
convicted of a program-related offense. The I.G. told
Petitioner that, in consideration of the circumstances of
his case, he was being excluded for the minimum period
required by law.

Petitioner timely requested a hearing as to the
exclusions, and the case was assigned to me for a hearing
and decision. I conducted a prehearing conference on
October 26, 1988, at which both parties expressed their
intent to move for summary disposition in this case. I
issued a prehearing Order on October 28, 1988, which
established a schedule for moving for summary disposition
and for responding to such motions. The Order also
provided for exchanges of documents and for stipulations.
It further provided for oral argument of motions at the
request of either party. The parties filed and responded
to motions and agreed to stipulations pursuant to my
Order. At Petitioner's request, I heard oral argument by
telephone as to the motions on January 24, 1989.

ISSUES

The issues raised by the parties in their respective
motions are whether:

1. The delegation of authority by the Secretary of
Health and Human Services (the Secretary) to the I.G. to
determine and to impose or direct exclusions pursuant to
42 U.S.C. 1320a-7 is unlawful;

2. The Secretary is required to adopt regulations
implementing the 1987 revisions to 42 U.S.C. 1320a-7,
before the I.G. may make exclusion determinations pursuant
to the law.

3. Given the undisputed material facts, the I.G.'s
determination to exclude Petitioner from participation in
the Medicare program, and to direct that he be excluded
from participation in State health care programs, for five
years, is mandated by law.
APPLICABLE LAWS AND REGULATIONS

1. Section 1128 of the Social Security Act:
Section 1128(a)(1) of the Social Security Act, 42 U.S.C.
1320a-7(a) (1), requires the Secretary to exclude from
participation in the Medicare program, and to direct
exclusion from participation in any State health care
programs, any individual or entity "convicted of a
criminal offense related to the delivery of an item or
service" under Medicare or any State health care program.
Exclusions are also mandated by 42 U.S.C. 1320(a) (2), for
"any individual or entity that has been convicted . . . of
a criminal offense relating to neglect or abuse of
patients in connection with the delivery of a health care
item or service." "Conviction" is defined at 42 U.S.C.
1320a-7(i) to include those circumstances when: (1) a
judgment of conviction has been entered against a
physician or individual, regardless whether there is an
appeal pending, or the judgment of conviction or other
record of criminal conduct has been expunged; (2) there
has been a finding of guilt against the physician or
individual; (3) a plea of guilty or nolo contendere by the
physician or individual has been accepted; and (4) the
physician or individual has entered into participation in
a first offender or other program where judgment of
conviction has been withheld. The law provides at 42
U.S.C. 1320a-7(c) (3) (B), that for those excluded under
section 1320a-7(a), "the minimum period of exclusion shall
not be less than five years."

The law also provides the Secretary with discretionary
authority to exclude individuals from participation in
Medicare, and to direct their exclusion from participation
in State health care programs, in certain enumerated
circumstances. These include conviction "in connection
with the delivery of a health care item or service or with
respect to any act or omission in a program operated by or
financed in whole or in part by any Federal, State, or
local government agency, of a criminal offense relating to
fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct." 42 U.S.C.
1320a-7(b) (1). The law does not prescribe a minimum
period of exclusion in such cases.

The current law was enacted in August 1987, and embodies
revisions to preexisting law. Prior to August 1987, the
law provided at 42 U.S.C. 1320a-7(a), that the Secretary
must bar from participation in Medicare, and direct
debarment from participation in State plans approved under
title XIX, any physician or other individual "convicted .
. - of a criminal offense related to such individual's
participation in the delivery of medical care or services
under title XVIII, XIX, or XX... ." Unlike current
law, the law did not prescribe a minimum suspension or
exclusion period for such mandatory suspensions.
Furthermore, the law did not grant the Secretary the
discretionary exclusion authority now provided by 42
U.S.C. 1320a-7(b) (1).

Both the pre-1987 law and current law provide that an
excluded party may request a hearing as to the exclusion.
The law presently states, at 42 U.S.C. 1320a-7(f), that an
excluded party is entitled to a hearing to the same extent
as is provided in 42 U.S.C. 405(b). That section provides
that a party entitled to an administrative hearing by
virtue of an adverse decision by the Secretary shall be
given reasonable notice and opportunity for a hearing
before the Secretary "with respect to such decision."

2. Regulations Governing Suspension, Exclusion, or
Termination of Practitioners, Providers, Suppliers of
Services and Other Individuals: The Secretary delegated
to the I.G. the authority to determine, impose, and direct
exclusions pursuant to section 1128 of the Social Security
Act. 48 Fed. Reg. 21662, May 13, 1983. Regulations
governing suspension and exclusion of individuals pursuant
to section 1128 and this delegation are contained in
42 C.F.R. Part 1001. Section 1001.123(a) provides that
when the I.G. has conclusive information that an
individual has been convicted of a program-related crime,
he shall give that individual written notice that he is
being suspended (excluded) from participation. Section
1001.125(b) establishes criteria for the I.G. to use in
determining the appropriate length of exclusions, in those
circumstances where the I.G. may exercise discretion.
Section 1001.128 provides that an individual excluded
based on conviction of a program-related offense may
request a hearing before an administrative law judge on
the issues of whether: (1) he or she was, in fact,
convicted; (2) the conviction was related to his or her
participation in the delivery of medical care or services
under the Medicare, Medicaid, or social services program;
and (3) whether the length of the exclusion is reasonable.
FINDINGS 0:

1. Petitioner is a pharmacist who operated a
pharmacy in Oliver Springs, Tennessee. Stip. 1.2/

2. On April 21, 1987, Petitioner was indicted on 18
counts of filing false reports, statements, or documents
in violation of Tennessee law. Stip. 3; Ex. 7.

3. Petitioner pleaded guilty to one count of the
indictment on January 29, 1988. Stip. 4. On February 3,
1988, a felony judgment was entered against Petitioner.
Stip. 5; Ex. 6.

4. Petitioner was convicted of "unlawfully
feloniously and willfully falsify(ing) a report or
document required by (Tennessee law) by falsely billing
the State for having filled a prescription with a brand-
named medicinal drug(s), . . . when instead the defendant
or one of his agents did dispense a generic drug of a
lesser value, contrary to (Tennessee law), against the
peace and dignity of the State of Tennessee." Stip. 6;
Ex. 7.

5. In the indictment for which Petitioner was
convicted, a Medicaid claim was submitted for brand name
drugs when in fact, Petitioner had filled prescriptions
with FDA-approved generic drugs. The claims were paid by
Medicaid and caused a Medicaid overpayment. Stip. 7.

2/ The parties' stipulations, agreed exhibits, and
memoranda will be cited as follows:

Stipulation Stip. (number)
Agreed Exhibit Ex. (number)
Memorandum of the I.G. I.G.'s Memorandum at page)

Petitioner's Memorandum in
Opposition to OIG's Exclusion P.'s Memorandum at (page)

Reply Memorandum of the I.G. I.G.'s Reply Memorandum at
(page)

Petitioner's Memorandum in
Response to OIG's Motion P.'s Reply Memorandum at
(page)
-6-~-

6. The offense to which Petitioner pleaded guilty is
a "criminal offense related to the delivery of an item or
service" under the Medicaid program. 42 U.S.C. 1320a-~
7(a) (1).

7. Petitioner's guilty plea is a "conviction" as
defined by 42 U.S.C. 1320a-7(i).

8. The minimum mandatory exclusion period for a
person excluded based on conviction of a criminal offense
related to the delivery of an item or service under
Medicaid is five years. 42 U.S.C. 1320a~-7(c) (3) (B).

9. The Secretary delegated to the I.G. the duty to
exclude from participation in Medicare, and to direct the
exclusion from participation in State health care
programs, of persons whose exclusion is required or
permitted under 42 U.S.C. 1320a-7. 48 Fed. Reg. 21662,
May 13, 1983.

10. I do not have authority to decide whether the
Secretary's delegation of duties to the I.G pursuant to
42 U.S.C. 1320a-7 is lawful. 42 U.S.C. 1320a-7(f)?

42 U.S.C. 405(b); 42 C.F.R. 1001.128.

11. I do not have authority to decide whether the
Secretary is required to adopt regulations implementing
the 1987 revisions to 42 U.S.C. 1320a-7, before the I.G.
may make exclusion determinations pursuant to the law.
42 U.S.C. 1320a-7(f); 42 U.S.C. 405(b); 42 C.F.R.
1001.128.

12. The I.G. has excluded Petitioner from
participation in the Medicare program, and has directed
that Petitioner be excluded from participation in State
health care programs, for five years. The exclusions are
mandatory and for the minimum period of time required by
law. 42 U.S.C. 1320a-7(a) (1); (c) (3) (B).

ANALYSTS

Petitioner pleaded guilty to, and was convicted of, a
crime involving claims he submitted for Medicaid
reimbursement. As a consequence of Petitioner's
conviction, the I.G. imposed on Petitioner a five-year
exclusion from participating in Medicare, and directed
that he be excluded from participating in State health
care programs for five years. Petitioner challenged his
-~7J-

exclusions, asserting that: (1) the Secretary's
delegation of authority to the I.G. to impose and direct
exclusions pursuant to 42 U.S.C. 1320a~-7 is unlawful;

(2) his exclusions are contrary to law because the
Secretary has not yet adopted regulations implementing the
1987 revisions to 42 U.S.C. 1320a-7; and (3) the I.G.
improperly characterized the crime for which Petitioner
was excluded as an offense "related to the delivery of an
item or service" under the Medicare or State health care
programs, and improperly imposed and directed mandatory
five-year exclusions on Petitioner pursuant to 42 U.S.C.
1320a~-7(a) (1). According to Petitioner, the offense for
which he was convicted should be characterized as an
offense for which discretionary exclusions, rather than
mandatory exclusions, would be appropriate, pursuant to
42 U.S.C. 1320a-7(b) (1).

I have carefully considered the contentions of the
parties, their joint exhibits, and relevant law and
regulations. I conclude that the Secretary's delegation
of authority to me to hear and decide cases concerning
exclusions does not include jurisdiction to decide whether
the Secretary's delegation of authority to the I.G. was
lawful, or whether the Secretary is required to issue
regulations to implement the 1987 revisions to 42 U.S.C.
1320a-7 before the I.G. may make exclusion determinations
pursuant to the law. I further conclude that the offense
for which Petitioner was convicted is an offense "related
to the delivery of an item or service" under the Medicare
and State health care programs, for which exclusions of at
least five years are mandated by 42 U.S.C. 1320a-7(a) (1).

1. Ido not have authority to decide whether the
Secretary lawfully delegated to the I.G. the duty to
impose and direct exclusions pursuant to 42 U.S.C.
1320a-7. Petitioner contends that the duty to impose and
direct exclusions is a "program operating responsibility"
which is prohibited from transfer to the I.G. by 42 U.S.C.
3526(a). Therefore, according to Petitioner, "the
imposition of an exclusion upon Petitioner by the (I.G.)
is in violation of Congress' specific prohibition," and
this in turn voids any exclusions imposed or directed by
the I.G. P.'s Memorandum at 26. The I.G. contends that
the duty to exclude and to direct exclusions is not a
“program operating responsibility," asserting that the
legislative history of the Inspector General statute shows
that Congress intended the term to mean "day-to-day hands-
on responsibilities for overall administration of HHS's
health and safety programs." I.G.'s Memorandum at 6. The
I.G. also cites legislative history to the 1987 revision
to 42 U.S.C. 1320a-7 to urge that Congress specifically
approved the Secretary's delegation of exclusion authority
to the I.G.

I am satisfied from the language of 42 U.S.C. 1320a-7,

42 U.S.C. 405(b), and relevant regulations that I do not
have jurisdiction to decide this issue. Neither Congress
nor the Secretary intended to confer that jurisdiction on
me, and there exists no other source of authority which
confers it.3/

Congress directed the Secretary to provide excluded
parties with the opportunity to have hearings as to their
exclusions. 42 U.S.C. 1320a-7(f); 42 U.S.C. 405(b).

There is no language in 42 U.S.C. 1320a-7(f) which states
or implies that in conducting hearings as to the propriety
of exclusions, the Secretary is required to consider
challenges to his broad regulatory and policy
determinations. The law requires that an excluded party
is entitled to reasonable notice and opportunity for a
hearing by the Secretary "to the same extent as is
provided in section 405(b) of this title." Section 405(b)
states that:

Upon request by any . . . individual who makes a
showing in writing that his or her rights may be
prejudiced by any decision the Secretary has
rendered, (the Secretary) shall give such
(individual) reasonable notice and opportunity

for a hearing with respect to such decision, and,

if a hearing is held, shall on the basis of evidence
adduced at the hearing, affirm, modify, or reverse
his findings of fact and such decision. (Emphasis
added).

The plain meaning of this language is that the Secretary
has the duty only to provide hearings as to decisions made
in applying laws, regulations, and policies in specific
cases. The law does not create hearing rights before the
Secretary to challenge laws, regulations, or policy
determinations.

The Secretary has issued regulations providing for
administrative law judges to hear and decide exclusion
cases involving criminal offenses. 42 C.F.R.

3/ I make no finding as to Petitioner's right to
challenge the lawfulness of regulations or policy on
appeal.
1001.128(a).4/ The regulations are consistent with the
law. 42 C.F.R.1001.128 limits administrative law judges'
authority to hear and decide such cases to the issues of
whether: (1) the petitioner was in fact, convicted;

(2) the conviction was related to his or her participation
in the delivery of medical care or services under the
Medicare, Medicaid, or social services program; and

(3) the length of the suspension (exclusion) is
reasonable. Id..

Subsection (a) (3) of this regulation appears on its face
to permit administrative law judges to hear and decide
issues pertaining to the reasonableness of the I.G.'s
decision-making processes and procedures he used in
determining, imposing and directing individual exclusions.
Indeed, in adopting this regulation, the Secretary made it
clear that the administrative law judge's role was to
decide whether the I.G.'s exclusion determination in a
particular case was reasonable. 48 Fed. Reg. 3744

(Jan. 27, 1983). For example, a question of whether the
I.G. had improperly failed to consider relevant facts
would clearly relate to the issue of whether the
exclusions imposed and directed by the I.G. were
reasonable, and would therefore be reviewable by an
administrative law judge. Similarly, a question
concerning whether the I.G. gave the excluded party
reasonable notice and opportunity to be heard would
ultimately relate to the issue of whether the length of
the exclusion is reasonable.

There is no language in 42 C.F.R. 1001.128, or in other
regulations, which states or implies that the Secretary
has conferred on administrative law judges authority to
examine the lawfulness of regulations or of departmental
delegations. The jurisdiction conferred upon
administrative law judges by 42 C.F.R. 1001.128 only

4/ The only reference to administrative law judges in 42
U.S.C. 1320a-7 is at subsection (f) (2), which provides
that except in limited circumstances, a party proposed to
be excluded pursuant to subsection (b)(7) shall be
entitled to a hearing before an administrative law judge
prior to the exclusion becoming effective. Exclusions
proposed pursuant to subsection (b)(7) involve those
individuals whom the Secretary determines have committed
acts of fraud, or engaged in other activities prohibited
by 42 U.S.C. 1320a-7a or 7b. Such hearings shall be
conducted as provided by 42 U.S.C. 405(b).
-~ 10 -

permits inquiry into the propriety of the I.G.'s decisions
in individual cases.

Petitioner cites several decisions for the proposition
that the administrative law judge's jurisdiction includes
authority to decide the lawfulness of the Secretary's
regulations and delegations. None of these decisions
support this argument. Firth v. Celebrezze, 333 F.2d 557,
560 (5th Cir. 1964), and Taliferro v. Califano, 426 F.
Supp. 1380 (N.D. Mo. 1977), hold that administrative law
judges must apply correct legal standards in their
decisions. Neither case addresses the question of whether
an administrative law judge may rule on the Secretary's
legal or policy determinations. Locklear v. Matthews,

424 F. Supp. 639, 646 (D. Md. 1976), holds that an
administrative law judge correctly relied on the statutory
standard for disability in a Social Security disability
case. The case does not address a conflict between the
Secretary's policies and the law, much less hold that
administrative law judges had jurisdiction to decide that
issue.

Marion v. Gardner, 359 F. 2d 175, 181 (8th Cir. 1966),
merely holds that an administrative law judge too narrowly
applied a regulation. Pollard v. Gardner, 267 F. Supp.
891, 907 (W.D. Mo. 1967), holds that the Secretary may not
defeat Congressional intent through regulations. It says
nothing about the administrative law judge's jurisdiction.
Finally, Shrader v. Harris, 631 F. 2d 297, 302-303 (4th
Cir. 1980), deals with the administrative law judge's
responsibility to develop a record and to make findings on
issues over which he has jurisdiction. It does not
suggest that the administrative law judge has jurisdiction
to overrule the Secretary's regulatory or administrative
decisions.

Because I do not have jurisdiction to adjudicate questions
concerning the lawfulness of the Secretary's delegations
of authority to the I.G., I make no findings or
conclusions as to the merits of this issue. I therefore
deny Petitioner's motion for summary disposition on this
issue.

2. Ido not have authority to decide whether the
Secretary is required to adopt requlations implementing
the 1987 revisions to 42 U.S.C. 1320a~7 before the I.G.
may_make exclusion determinations pursuant to the law.

Petitioner argues that the exclusions imposed on him are
invalid because the Secretary has not adopted regulations
implementing the 1987 revisions to 42 U.S.C. 1320a-7.
-1l1l-

More specifically, he asserts that regulations are
necessary to clarify any "ambiguities" that may exist
between the mandatory exclusion provisions of 42 U.S.C.
1320(a) and the permissive exclusion provisions of 42
U.S.C. 1320(b). P.'s Memorandum at 12. He urges that I
conclude that the Secretary is ignoring a need for
clarifying regulations, and that the I.G. is relying on
"unpublished, internal . . . guidelines/directives" to
determine whether individual exclusion cases should be
characterized as mandatory or permissive. P.'s Memorandum
at 5. Such actions allegedly violate the Administrative
Procedure Act, 5 U.S.C. 552 et seq.. Petitioner also
contends that the Secretary's failure to adopt
implementing regulations injured him, because had he known
that the I.G. would conclude that mandatory five-year
exclusions were required in his case, Petitioner "would
not have agreed to his guilty plea... ." P.'s
Memorandum at 4.

The I.G. responds to these arguments by asserting that
Petitioner's contentions are based on a misunderstanding
of 42 U.S.C. 1320a-7. I.G.'s Memorandum at 12. According
to the I.G., the law clearly and unambiguously requires
mandatory five-year exclusions in Petitioner's case, and
therefore, no regulations are required to resolve
nonexistent ambiguities. I.G.'s Reply Memorandum at 12.
The I.G. also asserts that the Secretary is, in any event,
entitled to execute his statutory duty in the absence of
regulations, so long as he proceeds in accordance with
“ascertainable standards" and "provides a statement
showing (his) reasoning in applying the standards."

I.G.'s Memorandum at 14. The I.G. contends that the
Secretary complied with these legal requirements in this
case.

Petitioner's argument reduces to the contention that the
Secretary is obligated to adopt implementing regulations
before applying 42 U.S.C. 1320a-7 to particular cases. I
am without authority to decide this issue for the same
reason that I lack authority to decide the lawfulness of
the Secretary's delegations. Neither the law nor existing
regulations confer jurisdiction on me to decide under what
circumstances the Secretary must issue regulations.5/ As
I have held supra, my jurisdiction is limited by law to

5/ It is not necessary for me to discuss Petitioner's
claim that the law is ambiguous at this point. However,
as my discussion in the next section makes clear, the law
is not ambiguous.
-12-

deciding whether the I.G. has acted reasonably in applying
law, regulations, and policies to the facts of individual
cases. 42 U.S.C. 1320a-7(f); 42 U.S.C. 405(b); 42 C.F.R.
1001.128.

Therefore, I make no findings or conclusions as to whether
the Secretary is obligated to issue regulations
implementing the 1987 revisions to 42 U.S.C. 1320a-7, and
I deny Petitioner's motion for partial summary disposition
on this issue.

3. Given the undisputed material facts, the I.G.'s
determination to exclude Petitioner from participation in
the Medicare program, and to direct that he be excluded

ro} articipation i t i

ars, is mandat: - The undisputed facts of this
case are that Petitioner pleaded guilty to, and was
convicted of, a felony charge of fraud against the
Tennessee Medicaid program. Specifically, Petitioner, a
pharmacist, billed the Medicaid program for dispensing
brand name drugs, when in fact, he had sold cheaper,
generic medication. Petitioner fraudulently obtained
reimbursement which he was not owed, and he deceived the
Medicaid program into making a payment to Petitioner which
it was not obligated to make.

The I.G. excluded Petitioner from participation in the
Medicare program, and directed that he be excluded from
participation in State health care programs, for five
years, pursuant to 42 U.S.C. 1320a-7(a)(1) and (c) (3) (B).
Subsection (a) (1) requires the Secretary to exclude from
participation in Medicare, and direct the exclusion from
participation in State health care programs (including
Medicaid), “any individual or entity that has been
convicted of a criminal offense related to the delivery of

item or service" under Medicare or any State health
care program. (Emphasis added). Subsection (c) (3) (B)
directs that for those parties excluded pursuant to
subsection (a), the minimum exclusion period shall be for
five years.

The I.G. contends that, given the undisputed facts of this
case, the law requires that Petitioner be excluded from
participation in Medicare and State health care programs
for at least five years. The I.G. asserts that there
exist neither facts nor law which could alter this
conclusion; consequently he urges that I enter a summary
disposition upholding the exclusions imposed on
Petitioner. I.G.'s Memorandum at 8.
-13-

Petitioner asserts that the I.G. has mischaracterized the
offense to which Petitioner pleaded guilty and was
convicted of committing. According to Petitioner, his
conviction was for "financial misconduct" and was not
related to the delivery of an item or service under the
Medicare or State health care programs. Petitioner
contends that exclusions of parties convicted of such
offenses are governed by 42 U.S.C. 1320a-7(b) (1), which
gives the Secretary discretion to exclude from
participation in Medicare, and direct the exclusion from
participation in State health care programs, parties
convicted "in connection with the delivery of a health
care item or service with respect to any act or omission
in a program operated by or financed in whole or in part
by any Federal, State, or local government agency, of a
criminal offense relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct." There is no statutory requirement that such
exclusions be for a minimum period. Therefore, according
to Petitioner, if any exclusion is appropriate, it must be
determined without regard to statutory minimum mandatory
periods. P.'s Memorandum at 23. Petitioner also contends
that in any event, he is entitled to an evidentiary
hearing to determine which statutory section applies to
the offense for which he was convicted. P.'s Memorandum
at 19.

I conclude that it is manifest, both from the language of
the statute, and from legislative history, that the
offense committed by Petitioner is governed by 42 U.S.C.
1320a-7(a) (1). The I.G. had no choice but to exclude
Petitioner from participation in Medicare, and to direct
his exclusion from participation in State health care
programs, for at least five years.

There is no question that if subsection (b)(1) of the law
is read in isolation, its language would literally
encompass the offense for which Petitioner was convicted.
His conviction was for an act of fraud, and certainly
constituted "financial misconduct" directed against a
program financed in part by a State government agency.
However, when this subsection is read in context with
subsection (a)(1), it becomes clear that Petitioner's case
is not governed by the permissive exclusion provisions.

This is so because the law specifically requires
exclusions of parties who commit offenses described in
subsection (a)(1), and Petitioner's offense obviously
falls within the ambit of offenses characterized by that
subsection. The plain meaning of the language of
-14-

subsection (a) (1) is to require exclusion from
participation in the Medicare and State health care
programs of those parties who commit offenses, including
fraud or financial misconduct, in connection with the
delivery of or billing for items or services rendered
pursuant to these programs. The phrase in subsection

(a) (1), "related to the delivery of an item or service,"
conveys legislative intent to sweep within the subsection
all "financial" offenses directed against the Medicare and
State health care programs. Petitioner's offense-~which
amounted to theft or conversion of Medicaid funds--is
covered by this language.

Subsection (a)(1), therefore, encompasses the same kinds
of "financial" offenses which are described in subsection
(b) (1), but limited to those offenses which are directed
against, or committed in connection with the rendering of
services pursuant to, the Medicare and State health care
programs. The legislative scheme apparent from reading
subsections (a) (1) and (b)(1) in conjunction with each
other is to mandate exclusions of those who commit
financial crimes directed against Medicare and State
health care programs, and to permit exclusions of those
who commit financial crimes in connection with the
delivery of a health care item or service pursuant to
programs other than Medicare or State health care
programs, which are financed by federal, state, or local
government agencies. As the fraud committed by Petitioner
was directed against Medicaid, a State health care
program, his exclusion is covered by subsection (a) (1).

Petitioner asserts that subsection (a) (1) was intended to
encompass only "the illegal delivery of services,
themselves" and not "subsequent illegal billing" for
services pursuant to the Medicare and State health care
programs. P.'s Memorandum at 20. He seeks to distinguish
"billing offenses" from such offenses as "taking sexual
advantage of a patient" or "charging for medically
unnecessary diagnostic and testing procedures," asserting
that section (a)(1), by its terms, applies only to the
latter offenses. However, although the language of
subsection (a)(1) is arguably broad enough to apply to
those kinds of offenses identified as covered by
Petitioner, it also covers the offense he committed.
Furthermore, 42 U.S.C. 1320a-7(a) (2) requires exclusion of
parties convicted of "neglect or abuse of patients in
connection with the delivery of a health care item or
service." This subsection, then, covers the kinds of
"abuse" cases that Petitioner asserts constitute the ambit
of subsection (a) (1).
-15-

The purpose of the law is underscored when the current law
is compared with the law in effect prior to enactment of
the 1987 revisions. The law then in effect mandated
suspensions from participation in the Medicare and state
programs of physicians or other individuals convicted of a
"criminal offense related to such individual's
participation in the delivery of medical care or services
under" Medicare, Medicaid, or the social services
programs. The law then in effect did not specify a
minimum suspension period. This law covered a narrower
class of offenses than are covered by the present

42 U.S.C. 1320a-7(a) and (b). For example, the pre-1987
law would not have permitted exclusions of individuals
committing offenses against government-financed health
care programs other than Medicare and State health care
programs, whereas exclusions of such persons are now
permitted by subsection (b)(1). So, an obvious objective
of the 1987 revisions was to broaden the kinds of offenses
for which exclusions could be imposed.

The kind of offense for which Petitioner was convicted
(fraud against the Medicaid program) would have resulted
in a mandatory exclusion under the pre-revision version of
the law. There is nothing in the language of the current
law to suggest that Congress, in broadening the scope and
reach of the law, narrowed the category of cases which
require exclusions. Indeed, the mandatory exclusion
language of the present subsection (a) (1) is, if anything,
more sweeping than that of its predecessor.

Legislative history to the 1987 revisions also makes it
clear that Congress intended its enactment to enlarge the
scope of offenses for which exclusions could be imposed--
and not limit or undercut the mandatory exclusion
requirements which had previously been enacted. The
Senate Report which accompanied the 1987 legislation
explained Congressional intent in enacting subsection

(b) (1):

The Secretary would be authorized to exclude any
individual or entity convicted under Federal or State
law of a criminal offense relating to fraud, theft,
embezzlement, breach of fiduciary responsibility or
financial abuse if such offense was committed either
in connection with the delivery of health care or
with respect to a program that is financed, at least
partially, by Federal, State, or local government.
-~16-

Under current law, the Secretary does not have the
authority to exclude individuals or entities
convicted of criminal offenses which are not related
to Medicare or Medicaid or the other State health
care programs. This provision would permit the
Secretary to exclude persons and entities who have
already been convicted of offenses relating to their
financial integrity, if the offenses occurred in
delivering health care to patients not covered by
public programs or if they occufred during
participation in any other governmental program.

S. Rept. No. 100-109, 100th Cong., 1st Sess. 5, 6-7
(1987), reprinted in, 1987 U.S. Code Cong & Admin. News
682, 687. (Emphasis added). Thus, Congress intended the
new subsection (b)(1) to permit exclusion for offenses not
related to Medicare and State health care programs.
Subsection (a)(1) was reserved, in part, for those
"financial" offenses which were related to the Medicare
and State health care programs.

Finally, there is no merit to Petitioner's claim that he
is entitled to an evidentiary hearing to determine under
which statutory subsection his offense falls. Petitioner
has stipulated to the material facts of this case. He has
acknowledged that he was convicted of a criminal offense
consisting of fraud against the Medicaid program. He has
not offered any facts which would derogate from this
admission or suggest that he was convicted of something
other than that to which he has stipulated. At oral
argument on the motions for summary disposition,
Petitioner's counsel stated that he would like to consider
offering expert testimony as to whether the offenses of
which Petitioner was convicted are offenses encompassed by
42 U.S.C. 1320a-7(a) (1). But the question of how to
legally classify facts to which the parties have
stipulated is not an issue which can be resolved with
expert testimony. How the offense for which Petitioner
was convicted is characterized pursuant to 42 U.S.C.
1320a-7 is a question of law. Therefore, given the
undisputed material facts, there is no need for an
evidentiary hearing in this matter.
-17 -

CONCLUSION

Based on the undisputed material facts, the law, and
regulations, I conclude that the I.G.'s determination to
exclude Petitioner from participation in the Medicare
program, and to direct that Petitioner be excluded from
participating in State health care programs, for five
years, was mandated by law. Therefore, I am entering a
decision in favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge
